Citation Nr: 0028070	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  96-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1935 to August 
1937, and from April 1944 to August 1944.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 1995 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's request to reopen his claim of entitlement to 
service connection for asthma.  A notice of disagreement was 
received in November 1995, and a statement of the case was 
issued in January 1996.  The veteran's substantive appeal was 
received in February 1996.  In an October 1998 decision, the 
Board denied the appeal.  The veteran then appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By Order in March 1999, the Court vacated 
the October 1998 Board decision.  In September 1999, the 
Board then remanded the case to the RO for the purpose of 
adjudicating the veteran's claim in accordance with Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Elkins v. West, 12 
Vet. App. 209 (1999).  The case is now again before the Board 
for appellate review.

The Board notes that a letter from John A. Cox, M.D., dated 
in August 2000, was received at the Board in September 2000.  
This letter was received within 90 days of transfer of the 
claims file to the Board, and in such a case the provisions 
of 38 C.F.R. § 20.1304(c) (1999) require that the case be 
referred to the RO for a supplemental statement of the case.  
However, there is no resulting prejudice to the veteran by 
the Board first undertaking the new and material evidence and 
well-grounded claim analyses in view of the following 
decision.  


FINDINGS OF FACT

1.  By decision in September 1993, the Board determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
bronchial asthma.

2.  Certain items of evidence received since the September 
1993 Board decision are so significant that they must be 
considered in order to fairly decide the merits of the 
veteran's claim of service connection for bronchial asthma.

3.  The claims file includes medical evidence suggesting an 
increase in severity of the veteran's bronchial asthma during 
his active military service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1993 Board decision 
denying entitlement to service connection for bronchial 
asthma is new and material, and the veteran's claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for bronchial asthma is well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision dated in July 1976 denied entitlement to 
service connection for bronchial asthma, and Board decisions 
dated in January 1991, September 1993, and October 1998 
determined that new and material evidence had not been 
received with which to reopen the veteran's previously denied 
claim of entitlement to service connection for bronchial 
asthma.  As noted in the introduction, the October 1998 Board 
decision was appealed to the Court and was vacated by Court 
Order dated in March 1999.  The September 1993 Board decision 
is therefore the most recent final decision denying this 
claim.  

A claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  See 38 U.S.C.A. § 5108.  "New and 
material evidence" means evidence not previously submitted to 
VA decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant of prior evidence and which, 
by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999).  The first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence has 
been presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

The Board observes here that the Court has clarified that the 
standard to be applied when considering whether new and 
material evidence is lower than that used in a well-grounded 
claim analysis.  Specifically, the Court has indicated that 
evidence is new and material if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, regardless whether it 
changes the original outcome.  See Hodge, 155 F.3d at 1363.

Looking to the record, the underlying basis for the prior 
denials has been that there was no persuasive evidence to 
show that bronchial asthma was first manifested during either 
of the veteran's periods of service or that it was aggravated 
during his second period of service.

The additional evidence submitted since the September 1993 
Board decision includes treatment notes and statements from 
John A. Cox, M.D., and David Maury, M.D.  In an August 1996 
statement, Dr. Cox indicated that the veteran had COPD with a 
mild asthmatic component that "could be aggravated by the 
red dust in the Wichita Mountain area."  In a November 1996 
statement, from Dr. Maury noted that the veteran felt his 
asthma was "aggravated, if not entirely initiated, by his 
military service in Southwest Oklahoma."  Dr. Maury then 
commented that the veteran had "asthma and COPD that was 
probably aggravated by the conditions here in Southwest 
Oklahoma."  In an additional statement, Dr. Maury remarked 
that dust "will aggravate asthma."

With regard to the first step, the Board finds that the 
statements from Dr. Cox and Dr. Maury constitute new and 
material evidence, as such evidence bears directly and 
substantially upon the specific matter under consideration, 
and it is not cumulative or redundant of evidence previously 
submitted.  See 38 C.F.R. § 3.156(a).  The statements, which 
are presumed to be true under the new and material evidence 
analysis, appear to support the veteran's contention that his 
asthma increased in severity during service.  That these 
statements are from medical professionals further adds to 
their significance.  The Board must conclude that these 
statements do add to a more complete picture of the 
circumstances surrounding the veteran's military service and 
thus are new and material.  38 C.F.R. § 3.156(a).  The 
veteran's claim has therefore been reopened.  38 U.S.C.A. 
§ 5108. 

Having found new and material evidence to reopen the 
veteran's claim, the Board must now look to whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In order for a 
service connection claim to be well-grounded, there must be 
competent evidence:  i) of current disability (a medical 
diagnosis); ii) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and; iii) of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  Moreover, the truthfulness of evidence is presumed 
in determining whether a claim is well-grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  The Board emphasizes, 
however, that the doctrine of reasonable doubt does not ease 
the veteran's initial burden of submitting a well-grounded 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Before turning to the well-grounded claim analysis, the Board 
at this point notes that another recent judicial decision has 
recognized that one result of the Hodge line of cases was to 
distinguish the new and material evidence standard from the 
standard for finding a claim to be well-grounded.  Winters v. 
Gober, No. 99-7108, slip op (U.S. Fed. Cir. July 26, 2000).  
The Winters holding suggested that a claimant under the prior 
Colvin standard who had been attempting to present new and 
material evidence to reopen a claim was not concerned with 
showing that the claim was well-grounded because under the 
prior Colvin standard, once it was determined that new and 
material evidence was received to reopen the claim, the claim 
was deemed to be well-grounded.  Winters, at 3 and 8.  
However, the Hodge line of cases has now clearly rendered the 
well-grounded claim question a separate matter of major 
importance.  Winters at 8.  Therefore, the Court of Appeals 
for the Federal Circuit noted that in such a case the claimant 
has been effectively deprived of the opportunity to present 
evidence on the well-grounded claim issue and that this was 
inconsistent with general principles of fairness.  Winters at 
8.  In view of the following decision on the well-groundedness 
question, however, there is no prejudice to the veteran. 

The newly received statements from Dr. Cox and Dr. Maury 
certainly cannot be viewed as unequivocal opinions in support 
of a finding of aggravation of the veteran's asthma during 
service.  They are couched in somewhat speculative terms.  
However, in still another recent decision, the Court of 
Appeals for the Federal Circuit made it clear that the 
threshold for a well-grounded claim is uniquely low.  Hensley 
v. West, 212 F.3d 1255, 1261 (Fed. Cir. 2000).  The Hensley 
case appears to stress that a well-grounded claim must only 
be plausible.  Significantly, it was emphasized that the 
claim need not be conclusive, but one which is meritorious on 
its own or capable of substantiation.  Hensley, at 1261 
citing Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  While 
the statements from Dr. Cox and Dr. Maury are certainly not 
meritorious on their own since they are expressed in terms of 
possibility, under the Hensley and Murphy cases the Board 
must find that they are capable of substantiation.  Having 
found that the claim is capable of substantiation, the 
veteran's claim is well-grounded.  38 U.S.C.A. § 5107(a). 


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bronchial asthma, and this claim is also well-grounded.  The 
appeal is granted to this extent, subject to the directions 
set forth in the following remand section of this decision.


REMAND

As the veteran has presented a well grounded claim, the Board 
must now evaluate the claim on the merits based on all the 
evidence of record.  When undertaking a merits analysis, the 
evidence is not accepted as true, but the probative value of 
such evidence must be weighed.  Further, the benefit of the 
doubt provisions of 38 U.S.C.A. § 510(b) are applicable under 
a merits analysis whereas they are not for application under 
a well-grounded claim analysis.  

With a well-grounded claim arises a duty to assist the 
veteran.  38 U.S.C.A. § 5107(a).  In this regard, the Board 
finds that additional development is necessary to fulfill 
VA's duty to assist the veteran.  See  38 U.S.C.A. § 5107(a).  

As noted in the introduction, a letter from Dr. Cox dated in 
August 2000 was received at the Board subsequent to the most 
recent supplemental statement of the case.  This letter must 
also be considered by the RO upon adjudication of this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Any VA medical records not already in 
the claims file documenting treatment for 
the veteran's bronchial asthma should be 
obtained and made of record.

2.  The RO should again contact Dr. Cox 
and Dr. Maury and request copies of 
treatment records and clarification of 
the rationale for their opinions 
regarding aggravation of the veteran's 
asthma during service.  Any evidence 
obtained as a result of this action 
should be associated with the claims 
file. 

3.  After completion of the above, the 
expanded claims file should be forwarded 
to a appropriate VA examiner for the 
purpose of ascertaining the etiology and 
nature of the veteran's asthma.  After 
reviewing the claims file, including the 
private medical opinions of record, the 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any currently identified 
asthma disability was either first 
manifested during one of the veteran's 
periods of military service or whether 
his asthma increased in severity beyond 
the normal course of the disease during 
his second period military service.  All 
opinions should be supported by a 
detailed rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board and is hereby requested.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine de novo whether entitlement to 
service connection for bronchial asthma 
is warranted (under either a direct 
inception theory or an aggravation 
theory) under all applicable laws, 
regulations, and judicial holdings.  The 
RO's review of the issue should be on the 
merits with consideration given to the 
provisions of 38 U.S.C.A. § 5107(b).  If 
the RO's determination is adverse to the 
veteran, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to obtain additional 
development and to afford the veteran due process of law.  
The Board does not intimate any opinion, either favorable or 
unfavorable, as to the merits of the case at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 

